     Case 1:15-cv-00382-HSO-JCG Document 349 Filed 01/24/19 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION


DOUGLAS HANDSHOE                           §                       PLAINTIFF
                                           §
                                           §
v.                                         §     Civil No. 1:15cv382-HSO-JCG
                                           §
                                           §
VAUGHN PERRET, et al.                      §                    DEFENDANTS




DEFAULT JUDGMENT AS TO DEFENDANTS PROGRESS MEDIA GROUP
      LIMITED OF NOVA SCOTIA AND MARILYN SMULDERS

      In accordance with the Order entered herewith granting Plaintiff Douglas

Handshoe’s Motion [331] to Confirm Default Judgment,

      IT IS, THEREFORE, ORDERED AND ADJUDGED that, a judgment is

entered in favor of Plaintiff Douglas Handshoe and against Defendants Progress

Media Group Limited of Nova Scotia and Marilyn Smulders in the amount of $1.00

in nominal damages as to Count 3 of the Third Amended Complaint [90].

      SO ORDERED AND ADJUDGED, this the 24th day of January, 2019.


                                     s/ Halil Suleyman Ozerden
                                     HALIL SULEYMAN OZERDEN
                                     UNITED STATES DISTRICT JUDGE
